DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4, 14, 16, 18, 20, 22, 23-24, 26, and 28 are objected to because of the following informalities:
Regarding claim 3, line 3, “apposed” should be changed to --opposed--.
Regarding claim 23, line 3, “in which region” should be changed to --in which--.
Regarding claim 23, line 4, “in which region” should be changed to --in which--.
Regarding claim 23, line 7, “in which region” should be changed to --in which--.
Regarding claim 24, line 3, “in which region” should be changed to --in which--.
Regarding claim 24, line 4, “in which region” should be changed to --in which--.
Regarding claim 24, line 7, “in which region” should be changed to --in which--.
Regarding claims 4, 14, 16, 18, 20, 22, 24, 26, and 28, they are dependent on claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the claim recites “in part of the space which part is positioned”. It is unclear as to what “part” is being referred to when the claim recites “which part is positioned”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 13-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Birkhofer et al. (US 2008/0048681 A1) (hereinafter Birkhofer) in view of Kondo et al. (US 2010/0000863 A1) (hereinafter Kondo).
Regarding claim 1, Birkhofer teaches a particulate matter measuring device component (see Abstract, Figs. 1-2), comprising: a base portion [base of filter body 13] formed of ceramics and having a flow channel through which a gas flows (Para [0070-0071], see Figs. 1-2);
a filter portion [walls of filter body 13] formed of porous ceramics and disposed inside the flow channel so as to divide the flow channel into a plurality of divisions (Para [0070-0071], see Figs. 1-2); and

Birkhofer fails to teach the flow channel being located on one end side of the base portion, a retaining portion being disposed on the other end side of the base portion. Kondo teaches a particulate matter measuring device component comprising a base portion having a flow channel, wherein the flow channel is located on one end side of the base portion and a retaining portion is disposed on the other end side of the base portion [main body 21 having through hole 22 on one end side] (Para [0129-0131], see Figs. 10-11). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Birkhofer with Kondo such that the flow channel is located on one end side of the base portion and a retaining portion being disposed on the other end side of the base portion in order to allow the device to be installed in a small space, as taught by Birkhofer.

Regarding claim 2, Birkhofer teaches a particulate matter measuring device component (see Abstract, Figs. 1-2), comprising: a base portion [outer base of filter body 13] formed of ceramics and having a flow channel through which a gas flows (Para [0070-0071], see Figs. 1-2);
a filter portion [walls of filter body 13] formed of porous ceramics and disposed inside the flow channel so as to divide the flow channel into a plurality of divisions (Para [0070-0071], see Figs. 1-2); and

the base portion having a height direction perpendicular to a length direction of the flow channel [outer base of filter body 13 having a height and length] (see Figs. 1-2).
Birkhofer fails to teach wherein when the base portion is bisected in the height direction, the flow channel being on only one bisected side of the base portion. Kondo teaches a particulate matter measuring device component comprising a base portion having a flow channel, wherein the flow channel is located on a bisected side of the base portion [main body 21 having through hole 22 on one end side] (Para [0129-0131], see Figs. 10-11). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Birkhofer with Kondo such that the flow channel is located on only one bisected side of the base portion in order to allow the device to be installed in a small space, as taught by Birkhofer.
Regarding claim 13, Birkhofer in view of Kondo, as applied to claim 2 above, teaches the claimed invention, in addition to wherein the pair of electrodes is embedded in the base portion (see Birkhofer Fig. 2)
Regarding claim 15, Birkhofer in view of Kondo, as applied to claim 2 above, teaches the claimed invention, in addition to wherein the base portion and the filter portion are formed integrally with each other (Birkhofer Para [0070-0071], see Figs. 1-2).
17, Birkhofer in view of Kondo, as applied to claim 2 above, teaches the claimed invention, in addition to wherein the base portion and the filter portion are formed of a same ceramics (Birkhofer Para [0070-0071], see Figs. 1-2).
Regarding claim 21, Birkhofer in view of Kondo, as applied to claim 2 above, teaches the claimed invention, in addition to wherein the pair of electrodes has a linear wiring pattern and is disposed so as to extend along the filter portion (see Birkhofer Fig. 2).


Regarding claim 3, Birkhofer teaches a particulate matter measuring device component (see Abstract, Figs. 1-2), comprising: a pair of base portions which are plate-shaped members formed of ceramics, the pair of base portions being opposed so that the main surfaces thereof face each other [opposing bases of filter body 13] (Para [0070-0071], see Figs. 1-2);
a filter portion [walls of filter body 13] formed of porous ceramics and disposed so as to divide a space between the pair of base portions to form a flow channel (Para [0070-0071], see Figs. 1-2); and
a pair of electrodes [electrodes 21-23] for forming an electrostatic capacitance which is disposed in each of the pair of base portions so as to sandwich at least a part of the filter portion (Para [0072], see Fig. 2).
Birkhofer fails to teach the flow channel being located on one end side of the pair of base portions, a retaining portion being disposed on the other end side of the pair of base portions. Kondo teaches a particulate matter measuring device component 
As best understood regarding claim 4, Birkhofer in view of Kondo, as applied to claim 3 above, teaches the claimed invention, in addition to wherein a second base portion formed of ceramics is disposed in part of the space which part is positioned on the other end side of the base portions (Birkhofer Para [0070-0071], see Figs. 1-2).
Regarding claim 14, Birkhofer in view of Kondo, as applied to claim 3 above, teaches the claimed invention, in addition to wherein the pair of electrodes is embedded in the base portion (see Birkhofer Fig. 2)
Regarding claim 16, Birkhofer in view of Kondo, as applied to claim 3 above, teaches the claimed invention, in addition to wherein the pair of base portions and the filter portion are formed integrally with each other (Birkhofer Para [0070-0071], see Figs. 1-2).
Regarding claim 18, Birkhofer in view of Kondo, as applied to claim 3 above, teaches the claimed invention, in addition to wherein the pair of base portions and the filter portion are formed of a same ceramics (Birkhofer Para [0070-0071], see Figs. 1-2).
22, Birkhofer in view of Kondo, as applied to claim 3 above, teaches the claimed invention, in addition to wherein the pair of electrodes has a linear wiring pattern and is disposed so as to extend along the filter portion (see Birkhofer Fig. 2).

Claims 19-20 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Birkhofer in view of Kondo, as applied to claims 2-3 and 17-18 above, and further in view of Kudo (US 2008/0017572 A1) (hereinafter Kudo).
Regarding claims 19-20, Birkhofer in view of Kondo as applied to claims 17-18 above teaches the claimed invention, except for wherein the base portion(s) and the filter portion are formed of alumina. Kudo teaches the usage of alumina to form a particulate matter measuring device and filter body (Para [0071]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Birkhofer in view of Kondo with Kudo such that the base portions and the filter portion are formed of alumina in order to form a wear resistant body. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claims 25-26, Birkhofer in view of Kondo as applied to claims 2-3 above teaches the claimed invention, except for wherein the filter portion comprises a plurality of filter portions having different pore diameters. Kudo teaches a particulate matter filter having filter portions comprising different pore diameters (Para [0018, 0023]). It would have been obvious to a person having ordinary skill in the art at the time 
Regarding claims 27-28, Birkhofer in view of Kondo as applied to claims 2-3 above teaches the claimed invention, except for wherein in a cross sectional view perpendicular to a length direction of the flow channel, a porosity of a filter portion positioned on an outer side is greater than a porosity of a filter portion positioned on an inner side. Kudo teaches a particulate matter filter having filter portions comprising different pore diameters, whereina filter unit having low porosity is arranged in areas of fast gas flow rate and filter units of high porosity being arranged in portions having slow gas flow rate (Para [0018, 0023]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Birkhofer in view of Kondo with Kudo such that a porosity of the filter portion positioned on an outer side is greater than a porosity of a filter portion positioned on an inter side in order to allow for the filter to catch the particulate matter in varying flow rates of the gas.

Allowable Subject Matter
Claims 23-24 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
23-24, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding wherein a portion of the electrodes which portion is positioned in the region of the base portion in which the filter portion is not sandwiched has a width narrower than a portion positioned in the region of the base portion in which the filter portion is sandwiched, in combination with the rest of the limitations found in the claims from which it depends upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/           Primary Examiner, Art Unit 2861